DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Response to Arguments
Regarding claim 1, applicant’s argument is Sheikh does not disclose any details as to the location and orientation of the polarizer.
In response: Regarding claim 1, Sheikh discloses a linear polariser having a surface substantially perpendicular to a plane of board and having an axis of polarisation substantially perpendicular to the plane of the board or within 30 degrees of the perpendicular to the plane of the board (e.g., The picture-taking devices described herein are capable of producing light that can create a reflection spot in pictures taken by the device. That is, when a picture is being taken of a reflective surface, the light produced by the device can reflect off of the surface and create a reflection spot in the picture. Typically, the light is a brief flash of light (e.g., a fraction of a second), however the flash of light can be for any length of time. The light can be of a visible wavelength (i.e., visible light), or the light can be of a non-visible wavelength (e.g., infrared light). Note: since the light can be polarized in particular predetermined manner (which including the option of a linear polariser having a surface substantially perpendicular to a plane of board and having an axis of polarisation substantially perpendicular to the plane of the board or within 30 degrees of the perpendicular to the plane of the board); and 
wherein a normal to surface of the polariser is directed in a different direction to a direction defined by an optic axis of camera (e.g., the picture-taking device can be configured to take the picture while the light is turned on, such that the picture includes a reflection spot. In this case, the reflection spot can be removed, if desired, from the picture before, after, or as part of perspective correction performed on the picture. For example, if the flash is infrared light or polarized light, the reflection spot can be filtered from the picture, column 4, line 65 – column 5, line 4).
Regarding claim 1, applicant’s argument is Hildebrandt in view of Sheikh do not disclose camera is configured to capture image of the board through polarizer.
In response: Regarding claim 1, Sheikh discloses camera is configured to capture image of the board through polarizer (e.g., the method 800 can be implemented by capturing a single image, and not by capturing a pre-image and an additional image. For example, the light source turned on at 810 can be infrared light or polarized light, column 11, lines 16-19. Note: since the light source can be polarized, thus the image device capture image through polarizer).

In response: Regarding claim 1, Sheikh discloses wherein a normal to surface of the polariser is directed in a different direction to a direction defined by an optic axis of camera (e.g., The picture-taking devices described herein are capable of producing light that can create a reflection spot in pictures taken by the device. That is, when a picture is being taken of a reflective surface, the light produced by the device can reflect off of the surface and create a reflection spot in the picture. Typically, the light is a brief flash of light (e.g., a fraction of a second), however the flash of light can be for any length of time. The light can be of a visible wavelength (i.e., visible light), or the light can be of a non-visible wavelength (e.g., infrared light). Further, the light can be polarized in a particular predetermined manner (e.g., linearly polarized), column 4, lines 27-37. Note: since the light can be polarized in a particular predetermined manner. Therefore it can set up wherein a normal to surface of the polariser is directed in a different direction to a direction defined by an optic axis of camera).
Regarding claim 1, Sheikh discloses a linear polariser having a surface substantially perpendicular to a plane of board and having an axis of polarisation substantially perpendicular to the plane of the board or within 30 degrees of the perpendicular to the plane of the board (e.g., The picture-taking devices described herein are capable of producing light that can create a reflection spot in pictures taken by the device. That is, when a picture is being taken of a reflective surface, the light produced by the device can reflect off of the surface and create a reflection spot in the Note: since the light can be polarized in particular predetermined manner (which including the option of a linear polariser having a surface substantially perpendicular to a plane of board and having an axis of polarisation substantially perpendicular to the plane of the board or within 30 degrees of the perpendicular to the plane of the board).
Claim Objections
Claim 1 is objected to because of the following informalities: There is typographical error of double limitations in claim 1 “having an axis of polarization substantially perpendicular to the plane of the board”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt et al. (Hildebrandt) (US 7,427,983 B1) in view of Sheikh et al. (Sheikh) (US 8,983,227 B2).
Regarding claim 1, Hildebrandt discloses a image capture system (Referring to FIG. 1, an embodiment of a visual communication system 22, 20) for a whiteboard or like board (a display surface 24, upon which various types of information can be presented or displayed. In an embodiment, such as that shown in FIG. 1, display surface 24 is a whiteboard that may include a generally planar board surface 26 and a peripheral boundary, 20), the system comprising: 
a camera configured to capture an image of the board viewed from an acute angle (e.g., The camera 25 may be comprised of an integral unit or several components working in combination. Moreover, if desired for certain embodiments, the camera may also include a projection device or elements of a projection device and thus may both form (or partially form) and capture elements of an image upon and from a display surface 24. If desired, a light bulb may be included to provide surface illumination, 23); and 
Hildebrandt does not specifically disclose a linear polariser having a surface substantially perpendicular to a plane of board and having an axis of polarisation substantially perpendicular to the plane of the board or within 30 degrees of the perpendicular to the plane of the board; 
wherein camera is configured to capture image of the board through polarizer; and wherein a normal to surface of the polariser is directed in a different direction to a direction defined by an optic axis of camera.
Note: since the light can be polarized in particular predetermined manner (which including the option of a linear polariser having a surface substantially perpendicular to a plane of board and having an axis of polarisation substantially perpendicular to the plane of the board or within 30 degrees of the perpendicular to the plane of the board); and 
wherein camera is configured to capture image of the board through polarizer (e.g., the method 800 can be implemented by capturing a single image, and not by capturing a pre-image and an additional image. For example, the light source turned on at 810 can be infrared light or polarized light, column 11, lines 16-19),
wherein a normal to surface of the polariser is directed in a different direction to a direction defined by an optic axis of camera (e.g., the picture-taking device can be configured to take the picture while the light is turned on, such that the picture includes a reflection spot. In this case, the reflection spot can be removed, if desired, from the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Hildebrandt to include a linear polariser having a surface substantially perpendicular to a plane of board and having an axis of polarisation substantially perpendicular to the plane of the board or within 30 degrees of the perpendicular to the plane of the board; wherein camera is configured to capture image of the board through polarizer; and wherein a normal to surface of the polariser is directed in a different direction to a direction defined by an optic axis of camera as taught by Sheikh, It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Hildebrandt by the teaching of Sheikt to have better image quality.
Regarding claim 2, Hildebrandt discloses wherein camera has a rectilinear lens {e.g., fig, 5).
 
Regarding claim 3, Hildebrandt discloses wherein an optical axis of camera is directed towards board at an angle of less than 15 degrees to a normal to a surface of the board (e.g., an embodiment of a camera 25 is shown schematically in FIGS. 2-4 as including a housing 31 within which is disposed an appropriate imaging lens 32. If desired, the imaging lens 32 can be positioned and shaped to capture a full or nearly substantially full-surface view of display surface 24, column 3, lines 34-38).



Regarding claim 5, Sheikh discloses an image capture system as claimed in claim 1, wherein surface of the polarizer is curved about an axis perpendicular to the plane of the board (e.g., the light can be of a visible wavelength (i.e., visible light), or the light can be of a non-visible wavelength (e.g., infrared light). Further, the light can be polarized in a particular predetermined manner (e.g., linearly polarized), column 4, lines 27-37).

Regarding claim 6, Sheikh discloses wherein polarizer is curved to define part of a curved surface of a cylinder having an axis normal to the plane of the board (e.g., Further, the light can be polarized in a particular predetermined manner (e.g., linearly polarized), column 4, lines 34-37. Note: since Sheikh disclosing the light can be polarized in a particular predetermined manner (e.g., linearly polarized) which including 

Regarding claim 7, Sheikh discloses wherein polarizer is located at a greater distance from camera than a location defined by an intersection of the optic axis of the camera with a plane defined by a surface of the board (e.g., The light can be of a visible wavelength (i.e., visible light), or the light can be of a non-visible wavelength (e.g., infrared light). Further, the light can be polarized in a particular predetermined manner (e.g., linearly polarized), column 4, lines 34-37. Note: since Sheikh disclosing the light can be polarized in a particular predetermined manner (e.g., linearly polarized) (which is including wherein polarizer is located at a greater distance from camera than a location defined by an intersection of the optic axis of the camera with a plane defined by a surface of the board).

Regarding claim 8, Hildebrandt discloses an image capture system as claimed in claim 1, wherein camera is located laterally adjacent an upper or lower edge of board and is displaced vertically away from the plane of the board (e.g., see camera 25 and lower whiteboard, figure 1).

Regarding claim 9, Hildebrandt discloses wherein optical axis of said camera is directed to miss or just intersect edge of board (e.g., an embodiment of a camera 25 is shown schematically in FIGS. 2-4 as including a housing 31 within which is disposed an appropriate imaging lens 32. If desired, the imaging lens 32 can be positioned and 

Regarding claim 10, Hildebrandt discloses wherein camera is mounted approximately at a mid-point of upper or lower edge (e.g., an embodiment of a camera 25 is shown schematically in FIGS. 2-4 as including a housing 31 within which is disposed an appropriate imaging lens 32. If desired, the imaging lens 32 can be positioned and shaped to capture a full or nearly substantially full-surface view of display surface 24, column 3, lines 34-36. Note: since Hildebrandt disclosing a camera 25 is shown schematically in FIGS. 2-4 as including a housing 31 within which is disposed an appropriate imaging lens 32. If desired, the imaging lens 32 can be positioned and shaped to capture a full or nearlyubstantially full-surface view of display surface 24 (which is including wherein camera is mounted approximately at a mid-point of upper or lower edge).

Regarding claim 11, Hildebrandt discloses wherein acute angle is less than 30 degrees (e.g., see column 3, lines 18-33, since Hildebrandt disclosing a camera 25 

Regarding claim 12, Hildebrandt discloses input, from the camera, camera data for a succession of image frames, wherein image frames comprise successive images of board from camera (e.g., the illustrated embodiments of the system 22 include a camera 25 or other visual data-capturing device. It is understood however that the system 22 is not necessarily limited to a single camera and may instead include a plurality of cameras that work independently or in combination. Camera 25 may be of either a scanning or non-scanning (e.g., instant capture) character and can be deployed selectively with respect to display surface 24 and the associated displayed information. The camera 25 may be comprised of an integral unit or several components working in combination, column 3, lines 18-33. Note: since Hildebrandt disclosing different options for camera 25 (which is including input, from the camera, camera data lor a succession of image frames, wherein image frames comprise successive images of board from camera); process data from image frames to remove parts of image frames corresponding to parts of a user or user pen writing or drawing on board (referring to column 2, lines 39-55);
wherein processing comprises filtering to distinguish between motion of user/user pen parts in image frames and writing/drawing image information in image frames which appears or changes during writing or drawing but which is thereafter substantially unchanging (e.g., If desired, infrared (IR) filtering may be applied to the image byway of a coating applied on one or more lens components 33 within the optical stack. However, 

output writing/drawing data from user filter processing, wherein writing/drawing data defines captured writing or drawing on board (e.g., display surface 24 is a whiteboard that may include a generally planar board surface 26 and a peripheral boundary, which may take the form of an edge 28. The information displayed on the display surface 24 (shown here in the form of a board surface 26) may include, for example, hand-written notes, images projected onto the surface, and materials affixed or secured to the surface, such as documents, photographs and/or adhesive notes, column 2, lines 44-51).

Regarding claim 13, Hildebrandt discloses wherein user filter processing comprises subdividing image frames into blocks for blockwise processing, blockwise processing comprising determining when the image content of a block has changed by less than a threshold over a user filter time interval; and in response identifying that the block does not include user/pen parts (e.g., while display surface 24 is shown in FIG. 1 for illustration purposes in the context of a whiteboard, it will be appreciated that system 22 is operable with other information display means, including without limitation, chalkboards and blackboards. Where no "board" is available, display surface 24 may include, for example, an easel or track supported flipchart, a wall, butcher block paper, and/or other suitable surfaces upon which visual information may be displayed and 

Regarding claim 14, Sheikh discloses wherein determining comprises comparing corresponding blocks in frames at different times to determine a measure of a difference between pixel values of the blocks; comparing measure against threshold; determining a time period for which measure is less than threshold; and identifying that the block does not include user/pen parts when measure is less than threshold for greater than user filter time interval (e.g., the picture-taking devices described herein can be characterized by various parameters. When the picture-taking device is or includes a camera, these parameters include the camera parameters. Such parameters include, for example, focal length, pixel size, angle of view (sometimes referred to as field of view), film or sensor size, digital multiplier, exposure time, contrast, brightness, sharpness, saturation, etc. However, this list is not exclusive and can include additional camera parameters. In general, these parameters describe internal aspects of the camera or conditions/settings under which a photo was taken. Typically, these 

Regarding claim 15, Hildebrandt discloses a whiteboard or like board sharing system (e.g., FIG. 1 is a perspective view of a display surface employing a visual communication system according to an embodiment of the invention, column 1, lines 53-55), comprising:
a camera to be directed to capture an image from a board (e.g., the illustrated embodiments of the system 22 include a camera 25 or other visual data- capturing device. It is understood however that the system 22 is not necessarily limited to a single camera and may instead include a plurality of cameras that work independently or in combination, column 3, lines 18-22) ; and signal processing apparatus, coupled to camera and configured to: input camera data for a succession of image frames, wherein camera data is from a camera directed towards board and image frames comprise successive images of board from camera (e.g., The illustrated embodiments of the system 22 include a camera 25 or other visual data-capturing device. It is understood however that the system 22 is not necessarily limited to a single camera and may instead include a plurality of cameras that work independently or in combination. Camera 25 may be of either a scanning or non-scanning (e.g., instant capture) character and can be deployed selectively with respect to display surface 24 and the associated displayed information. The camera 25 may be comprised of an integral unit or several components working in combination, column 3, lines 18-33. Note: since 

filter data from image frames to remove parts of image frames corresponding to parts of a user or user pen writing or drawing on board (e.g., If desired, infrared (IR) filtering may be applied to the image by way of a coating applied on one or more lens components 33 within the optical stack. However, it will be appreciated that IR filtering can be provided between the lens components, on the surface of the CCD scanner device 40, or electronically in the processed image, column 3, lines 48-53); and output writing/drawing data from user filter processing, wherein writing/drawing data defines captured writing or drawing on board (e.g., display surface 24 is a whiteboard that may include a generally planar board surface 26 and a peripheral boundary, which may take the form of an edge 28. The information displayed on the display surface 24 (shown here in the form of a board surface 26) may include, for example, hand-written notes, images projected onto the surface, and materials affixed or secured to the surface, such as documents, photographs and/or adhesive notes, column 2, lines 44-51);
Hildebrandt does not specifically disclose a polarizer having a surface substantially perpendicular to a plane of board.
Sheikh discloses a polarizer having a surface substantially perpendicular to a plane of board (e.g., the picture-taking devices described herein are capable of producing light that can create a reflection spot in pictures taken by the device. That is, when a picture is being taken of a reflective surface, the light produced by the device 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Hildebrandt to include a polarizer having a surface substantially perpendicular to a plane of board as taught by Sheikh. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Hildebrandt by the teaching of Sheikh to have better image quality.

Regarding claim 16, Sheikh discloses wherein polarizer is curved about an axis perpendicular to the plane of the board (e.g., Further, the light can be polarized in a particular predetermined manner (e.g., linearly polarized), column 4, lines 36- 37).

Regarding claim 17, Hildebrandt discloses an image capture system (e.g., FIG. 1 is a perspective view of a display surface employing a visual communication system according to an embodiment of the invention, column 1, lines 53-55), the system comprising: a camera with a rectilinear lens configured to capture an image of the board viewed from an acute angle (e.g., the illustrated embodiments of the system 22 include a camera 25 or other visual data-capturing device. It is understood however that the system 22 is not necessarily limited to a single camera and may instead include a 
wherein an optic axis of camera is directed towards board at an angle of less than degrees to a normal to a surface of the board (e.g., an embodiment of a camera 25 is shown schematically in FIGS. 2-4 as including a housing 31 within which is disposed an appropriate imaging lens 32. If desired, the imaging lens 32 can be positioned and shaped to capture a full or nearly substantially full-surface view of display surface 24, column 3, lines 34-38).
Hildebrandt does not specifically disclose comprising a linear polariser at a location laterally between an intersection of an optic axis of the camera with a surface defined by the board and a portion of board viewed by the camera, wherein a surface of linear polariser is generally perpendicular to a plane of surface and has an axis of polarisation generally perpendicular to the plane of the board.
Sheikh discloses comprising a linear polariser al a location laterally between an intersection of an optic axis of the camera with a surface defined by the board and a portion of board viewed by the camera, wherein a surface of linear polariser is generally perpendicular to a plane of surface and has an axis of polarisation generally perpendicular to the plane of surface of the board (e.g., the picture-taking devices described herein are capable of producing light that can create a reflection spot in pictures taken by the device. That is, when a picture is being taken of a reflective surface, the light produced by the device can reflect off of the surface and create a 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Hildebrandt to include comprising a linear polariser at a location laterally between an intersection of an optic axis of the camera with a surface defined by the board and a portion of board viewed by the camera, wherein linear polariser is generally perpendicular to a plane of surface and has an axis of poilarisation generally perpendicular to the plane of the board as taught by Sheikh, It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Hildebrandt by the teaching of Sheikh to have better image quality.

Regarding claim 18, Hildebrandt discloses an wherein optic axis 2 of camera is directed towards board at an angle of between 12 degrees and 0.5 degrees toa normal to a surface of the board (e.g., An embodiment of a camera 25 is shown schematically in FIGS. 2-4 as including a housing 31 within which is disposed an appropriate imaging 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/QUANG N VO/           Primary Examiner, Art Unit 2672